Citation Nr: 9923589	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  96-19 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for fatigue, either on 
a direct basis or as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic headaches, 
either on a direct basis or as due to an undiagnosed illness.

3.  Entitlement to service connection for a psychiatric 
condition, to include depression, a sleep disorder, and/or 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1981 
to September 1986, and from November 1990 to May 1991.  The 
latter period included service in the Southwest Asia theater 
of operations (SWA) during the Persian Gulf War.

This appeal arises from January 1995 and September 1995 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, which denied 
service connection for the claimed conditions.  The veteran 
was scheduled for and properly notified of a hearing before 
the Board, which was to have been held at the RO in March 
1999.  However, the veteran did not appear at this time or 
otherwise requested that the hearing be rescheduled.  
Accordingly, the case will be processed as though the request 
for a hearing had been withdrawn.  38 C.F.R. § 20.702(d).  
The veteran had previously testified before a Hearing Officer 
at the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran has current medical diagnoses of PTSD, which 
are linked in pertinent part by competent medical evidence to 
her reports of an in-service sexual assault; these other 
medical records indicate that the veteran's symptoms of 
depression, sleeplessness, headaches and fatigue are likely 
related to her PTSD diagnosis.

3.  There is credible evidence of significant behavioral 
changes following her active service in SWA which provides 
support for the occurrence of the veteran's claimed in-
service stressor.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, depression, and 
related symptoms of fatigue, headaches and sleep disturbance, 
was incurred during the veteran's active military service.  
38 U.S.C.A. §§ 501, 1110, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD, and has also appealed denial of service connection for 
fatigue, headaches and depression.  There are numerous 
psychiatric diagnoses of record, including depression, 
schizophrenia, substance abuse and PTSD.  Symptoms associated 
by medical evidence with this group of diagnoses include 
sleep disturbance, headaches and fatigue.  A well-grounded 
service connection claim for PTSD has been submitted when 
there is "[1] medical evidence of a current [PTSD] 
disability; [2] lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997) (citations omitted); 38 C.F.R. 
§ 3.304(f).  The record contains several PTSD diagnoses, 
attributed by mental health care providers to the veteran's 
reported in-service sexual assault.  Accordingly, the Board 
initially finds that the veteran's claim of entitlement to 
service connection for PTSD is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  See also Cohen, 10 Vet. 
App. at 140.

The veteran's service administrative records show that she 
was assigned to the Southwest Asia theater of operations 
(SWA) during the Persian Gulf War from January to May of 
1991.  The RO requested the veteran's service medical records 
from the National Personnel Record Center (NPRC) in June 1994 
and February 1995.  NPRC forwarded the veteran's Personnel 
Qualification Record (DA Form 2-1) and dental records 
pertaining to treatment of a broken tooth in 1992.  However, 
they were unable to locate any in-service examination or 
medical treatment records after two attempts.  

Accordingly, the Board concludes that the veteran's service 
medical records are unavailable.  In such cases, the 
statutory duty to assist is heightened and includes an 
obligation to search alternative forms of records which 
support the veteran's case. Cuevas v. Principi, 3 Vet.App. 
542, 548 (1992).  There is also a heightened obligation to 
explain findings and to carefully consider the benefit of the 
doubt rule in cases where records are presumed destroyed or 
lost while in the possession of the government. O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).

The medical evidence includes numerous reports of treatment, 
hospitalization and examinations, dating from early 1994.  
The first apparent diagnosis of PTSD was entered incident to 
a 21-day hospitalization at the Allen Park VA Medical Center 
(VAMC) in Ann Arbor, Michigan.  This diagnosis does not rely 
on the sexual assault reported by the veteran, but, rather, 
on "excessive anxiety and constant fear of possible death."  
A February 1995 hospitalization summary also diagnosed PTSD, 
together with major depressive disorder and a history of 
marijuana abuse.  The PTSD diagnosis stressor in this 
instance was service "in the war zone," witnessing 
"gassing experiences and much combat."  

In June 1995, a VA examiner specifically declined to diagnose 
PTSD noting that "the veteran's reported stresses appear . . 
. unsuitable for inclusion under the major criteria."  He 
also noted an apparent active psychotic process, which he 
felt to have preexisted the veteran's service in SWA.  He 
stated that "the stress of active duty may have indeed 
precipitated a fundamental borderline or prepsychotic 
condition into the active psychosis."  His impression on 
Axis I was "[r]ule out schizophrenia, chronic 
undifferentiated type," and also suggested schizotypal 
personality traits on Axis II.  However, in July 1995, the 
examiner reassessed his diagnoses, based on information from 
the veteran's chart which suggested she had been using 
significant amounts of marijuana.  When asked why she was 
using marijuana, the veteran stated "a lot of trauma . . I 
was raped in the service."  Based on this information, the 
examiner reported his prior impression "materially 
changed," and diagnosed acute or subacute marijuana 
withdrawal, rule out hospital medication side-effects, on 
Axis I, and rule out substance-dependent personality traits 
on Axis II.  No other psychiatric disorder was noted.  

VA outpatient treatment notes dating from December 1994 to 
July 1995 include additional diagnoses of PTSD, and reports 
of a history of PTSD.  A July-August 1995 hospitalization 
discharge summary contains an "other diagnos[i]s" of PTSD, 
also based on her reported sexual assault; an April-May 1996 
discharge summary shows "rule out" PTSD, non-combat, on 
Axis I.  The latest medical evidence in the veteran's claims 
file consists of statements in support of her claim made by 
VA psychiatric clinicians (LCSW/ACSW) in March and April 
1997, discussing her treatment history and offering opinions 
that the veteran currently suffers from PTSD as a result of a 
sexual assault during her active duty in SWA.

Although the service medical records are unavailable, the 
veteran's Army and National Guard administrative records 
appear to contain no pertinent information.  No verification 
of the veteran's claimed stressor has been attempted, and, 
given the veteran's statement that she did not report the 
assault to anyone during her active duty, there is no 
expectation that any relevant information could be obtained 
from her service department.

Based on the above, the competent medical evidence addressing 
the issue of whether the veteran currently suffers from PTSD 
appears to be in relative equipoise.  The law and regulations 
governing the Board's deliberations provide that when there 
is an "approximate balance" of evidence regarding the 
merits of an issue material to the determination of a claim, 
"the benefit of the doubt in resolving each such issue shall 
be given to the claimant."  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 54 (1990).  
Therefore, resolving reasonable doubt in the veteran's favor, 
the Board finds that a diagnosis of PTSD, supported by 
clinical findings, has been provided.  The medical records 
underlying this finding also indicate that the veteran's 
fatigue and headaches, for which service connection has also 
been claimed, are part of the veteran's psychiatric 
diagnosis, and not separate, distinct disorders.

Establishing service connection for PTSD requires a greater 
evidentiary showing than that necessary to well-ground the 
claim.  In addition to a medically-supported diagnosis of 
PTSD, there must be a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor, and "credible supporting evidence" that the 
claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  "Credible supporting evidence" of the in-
service stressor cannot consist solely of after-the-fact 
reports by the veteran to a medical care provider, even where 
the provider expresses "no doubts as to [the veteran's] 
honesty in his reports."  See Moreau v. Brown, 9 Vet. App. 
389, 395-6 (1996).

However, evidence corroborating a stressor need not be 
limited to that which is available in service department 
records.  See Doran v. Brown, 6 Vet. App. 283, 288-291 
(1994); Moran, 9 Vet. App. at 395.  The VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (Manual M21-1) specifically addresses 
PTSD claims secondary to in-service personal assault.  See 
Manual M21-1, Part III, para. 5.14c (Change 55) (April 30, 
1996).  The Manual notes that sexual assault, in particular, 
often goes unreported officially, and admonishes adjudicators 
that even if "the military record contains no documentation 
that personal assault occurred, alternative evidence might 
still establish an in-service stressful incident."  Id.  
Such alternative evidence may include testimonial statements 
from confidants such as family members, room-mates, fellow 
service members or clergy.  Manual M21-1, Part III, para 
5.14c(5)(d).  The Board cannot ignore provisions of the 
manual relating to PTSD.  See Patton v. West, 12 Vet. 
App. 272, 282 (1999).

A factual situation somewhat similar to the current appeal 
regarding corroboration of assault-related stressors was 
presented in YR v. West, 11 Vet. App. 393 (1998).  The 
appellant had served in the U. S. Air Force, but did not 
complete a full enlistment.  More than 20 years after her 
separation from active duty, she advised a VA doctor that she 
had been raped in service, but had never reported it.  The 
doctor diagnosed PTSD which "'seem[ed] related to 
difficulties she had while in service.'"  Thereafter, 
additional diagnoses of PTSD related to in-service sexual 
assault followed.  YR, 11 Vet. App. at 395.  

The Board found in YR that the evidence did not establish 
that an in-service assault had occurred and denied service 
connection for PTSD.  It based this finding, in part, on the 
absence of any mention of sexual assault in either service or 
post-service medical records.  However, the Board did not 
discuss the weight and credibility of the testimony of YR's 
relatives and "entirely failed to consider" other relevant 
evidence.  YR, at 398.  In its remand, the Court of Appeals 
for Veterans Claims ("Court") advised the Board that 
portions of VA's Manual M21-1 (cited above) provided 
"guidance on the types of evidence that may serve as 
'credible supporting evidence' for establishing service 
connection of PTSD which allegedly was precipitated by a 
personal assault during military service.  YR, at 399. 

The current appeal differs somewhat from YR in that there are 
no other witnesses who claim to have heard the veteran 
describe an in-service personal assault at any near-
contemporaneous time, either before or after her release from 
active duty, and there is no putatively scientific evidence, 
such as hypnosis, sought to be offered as an objective 
validation of the veteran's later statements regarding the 
claimed assault.  The Board must therefore focus on the 
credibility and reliability of the veteran's testimony 
itself, and on whether any of the behavior exhibited by the 
veteran in service may reasonably be accepted as 
corroboration of her claims that she was sexually assaulted 
while on active duty in SWA.

The veteran's first statements that she was assaulted appear 
in a March 1995 stressor statement, mid-1995 psychiatric 
treatment notes and the July 1995 VA examination report.  The 
veteran had not reported a sexual assault in either her March 
1994 stressor statement or in prior medical treatment or 
examination.  When asked why she had not, the veteran 
indicated that she was embarrassed and ashamed of the 
incident, and was reluctant to speak with her service 
representative, a man, about the issue.  December 1994 
clinical notes prepared by her male VA case worker indicate 
that the veteran "seems to exhibit  a great deal of guilt 
related to a particular incident which she would not talk 
about in any detail."

A review of the veteran's behavior before and after her SWA 
service shows an apparent contrast in mental state.  
Statements provided by the veteran's relatives and other 
associates report that prior to her deployment, she had an 
apparently successful home and occupational life, caring for 
her two children as a single parent.  The veteran's cousins 
indicate that before her service in SWA she was outgoing and 
"liked to mingle with people," having a job as a sales 
clerk in a department store.  After her return from active 
duty, the veteran was described as "paranoid" and 
"tormented," requiring medication for "anxiety."  

A family friend of more than 20 years described the veteran 
as "very excited and motivated" about military service 
prior to active duty.  Documents from the Wayne County 
(Michigan) Probate Court, Juvenile Division, indicate that 
the veteran's children were removed from her custody in 1992, 
for their protection, after the veteran was reported to have 
been physically and emotionally abusive toward them.  The 
veteran's daughter (now age 19), wrote that her mother was 
able to care for her children and manage her home normally 
before her deployment to the Persian Gulf, but "[t]hings . . 
. happened to my mother over there," and "she's not even 
the same person that she was when she left."

After reviewing the veteran's statements, and those of her 
family, acquaintances and mental health care providers, the 
Board finds that veteran's reports are relatively consistent 
and reliable.  Under the applicable VA's Manual M21-1 
provisions, other evidence of record provides "credible 
supporting evidence" for the veteran's claims that she was 
sexually assaulted while on active duty in SWA.  This 
evidence consists primarily of significant behavioral changes 
which the Manual notes "may indicate the occurrence of an 
in-service stressor," e.g., changes in performance, lay 
statements describing anxiety with no identifiable reason, 
substance abuse, unexplained social behavior changes and 
breakup of a primary family relationship.

Since the veteran's reported sexual assault has been related 
to her diagnoses of PTSD, the Board finds that service 
connection for a psychiatric disorder to include PTSD, 
depression and related symptoms of fatigue, headaches and 
sleep disturbance, should be granted.  See 38 C.F.R. 
§ 3.304(f); Cohen, 10 Vet.App. at 145; YR, 11 Vet.App. at 
399.


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, depression, and related symptoms of fatigue, headaches 
and sleep disturbance, is granted.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 

